DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 04 Jun 2020.
	Claims 1-20 are being considered on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 Jun 2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS form 1499 submitted on 04 Jun 2020 are attached to the instant Office action. 

Drawings
	The drawings filed on 04 Jun 2020 are accepted. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “NEURAL NETWORK PREDICTIONS BASED ON BINARIZED FEATURE AND WEIGHT VECTORS”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "the second number of projection values" in are recited throughout applicant’s claims, including:
Claim 2: page 15, line 20
Claim 6: page 16, line 19
Claim 11: page 18, line 6
Claim 15: page 19, line 3
Claim 20: page 20, line17
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 
Regarding claim 1:
Step 1: Independent claim 1 recites a computer-implemented method and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
Step 2a Prong 1: 
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences (Mental process: Determining a binary sequence most similar to another is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at list of binary sequences and judge in their mind which one most closely matches a target binary sequence)
determining the output of the neural network from the plurality of candidate outputs based on the binary sequence (Mental process: Determining an output is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “neural network”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at several sequences with the goal of finding the most similar sequences and make that determination in their mind.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Receiving or transmitting data – insignificant extra solution activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Receiving or transmitting data over a network, e.g., using the Internet to gather data  - well-understood, routine, conventional activity – Berkheimer evidence from MPEP 2106.05(d))

Regarding claim 2: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim
the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises: (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
normalizing the first weight vector comprising a first number of weight values; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, normalizing a weight vector comprises of a mathematical calculation)
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector is a mathematical calculation)
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number  (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary numbers is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 3: 
Step 2a Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim
generating the first projection vector comprises generating the first projection vector by multiplying a projection matrix by the normalized first weight vector, the projection matrix being used for projecting a vector having the first number of dimensions into the space (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector by multiplying the projection matrix by the weight vector is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 4: 
Step 2a Prong 1: See the rejection of claim 3 above. The same rationale applies to this dependent claim
elements in the projection matrix follow a Gaussian distribution (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, applying a gaussian distribution to elements is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 5: 
Step 2a Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.
Converting each projection value in the first projection vector into a binary number comprises converting the projection value into a first binary number if the projection value exceeds a preset threshold (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary is a mathematical calculation)
converting the projection value into a second binary number different from the first binary number if the projection value does not exceed the preset threshold  (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 6: 
Step 2a Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.
converting the feature vector into the target binary sequence comprises: normalizing the feature vector comprising the first number of feature values; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, a vector into a binary sequence involving normalization is a mathematical calculation)
generating a second projection vector by projecting the normalized feature vector into the space, the second projection vector comprising the second number of projection values (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector is a mathematical concept)
generating the target binary sequence by converting each projection value in the second projection vector into a binary number (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a target binary sequence by converting values into binary numbers are mathematical calculations)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 7: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
determining the binary sequence most similar to the target binary sequence from the plurality of binary sequences comprises: determining a Euclidean distance from each binary sequence among the plurality of binary sequences to the target binary sequence (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, determining a Euclidean distance between binaries to determine similarity is a mathematical calculation)
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences (Mental process: Determining a binary sequence with the smallest Euclidean distance from a target binary sequence is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at the generated list of Euclidean distances between each binary sequence and the target sequence and ascertain in their mind which distance is smallest.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 8: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
determining the output of the neural network from the plurality of candidate outputs comprises: determining a weight vector corresponding to the binary sequence from the plurality of weight vectors; (Mental process: Determining a weight vector corresponding to a binary sequence is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a generated list of weight vectors and their corresponding binary sequences and ascertain which weight vector corresponds to a given binary sequence using the list as a key.)
selecting a candidate output associated with the weight vector from the plurality of candidate outputs as the output of the neural network (Mental process: Selecting a candidate output is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a list of candidate outputs and their associated weight vectors and, given the target weight vector, ascertain which output is associated with that weight vector using the list as a key.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 9: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
Step 2a Prong 2: This judicial exception is not integrated into practical application
the neural network is a deep neural network deployed in an Internet-of-things device (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the neural network is a deep neural network deployed in an Internet-of-things device (mere instructions to apply the exception using generic computer component)

Regarding claim 10: 
Step 1: Independent claim 1 recites an electronic device and therefore falls under one of the four statutory categories of patent-eligible subject matter.
Step 2a Prong 1: 
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences; (Mental process: Determining a binary sequence most similar to another is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at list of binary sequences and judge in their mind which one most closely matches a target binary sequence)
determining an output of the neural network from the plurality of candidate outputs based on the binary sequence (Mental process: Determining an output is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “neural network”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at several sequences with the goal of finding the most similar sequences and make that determination in their mind.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
at least one processing unit (mere instructions to apply the exception using generic computer component)
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the electronic device to execute actions comprising: (mere instructions to apply the exception using generic computer component)
acquiring a feature vector outputted by at least one hidden layer of a neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Receiving or transmitting data over a network - insignificant extra solution activity)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
at least one processing unit (mere instructions to apply the exception using generic computer component)
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the electronic device to execute actions comprising: (mere instructions to apply the exception using generic computer component)
acquiring a feature vector outputted by at least one hidden layer of a neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Receiving or transmitting data over a network, e.g., using the Internet to gather data – Berkheimer evidence from MPEP 2106.05(d))

Regarding claim 11: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.

the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises: (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
normalizing the first weight vector comprising a first number of weight values; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, normalizing a weight vector comprises of a mathematical calculation)
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector is a mathematical calculation)
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number  (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary numbers is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 12: 
Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim.
generating the first projection vector comprises generating the first projection vector by multiplying a projection matrix by the normalized first weight vector, the projection matrix being used for projecting a vector having the first number of dimensions into the space (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector by multiplying the projection matrix by the weight vector is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 13: 
Step 2a Prong 1: See the rejection of claim 12 above. The same rationale applies to this dependent claim.
elements in the projection matrix follow a Gaussian distribution (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, applying a gaussian distribution to elements is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 14: 
Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim.
Converting each projection value in the first projection vector into a binary number comprises converting the projection value into a first binary number if the projection value exceeds a preset threshold (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary is a mathematical calculation)
converting the projection value into a second binary number different from the first binary number if the projection value does not exceed the preset threshold  (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 15: 
Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim.
converting the feature vector into the target binary sequence comprises: normalizing the feature vector comprising the first number of feature values; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, a vector into a binary sequence involving normalization is a mathematical calculation)
generating a second projection vector by projecting the normalized feature vector into the space, the second projection vector comprising the second number of projection values (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector is a mathematical concept)
generating the target binary sequence by converting each projection value in the second projection vector into a binary number (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a target binary sequence by converting values into binary numbers are mathematical calculations)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 16: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
determining the binary sequence most similar to the target binary sequence from the plurality of binary sequences comprises: determining a Euclidean distance from each binary sequence among the plurality of binary sequences to the target binary sequence (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, determining a Euclidean distance between binaries to determine similarity is a mathematical calculation)
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences (Mental process: Determining a binary sequence with the smallest Euclidean distance from a target binary sequence is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at the generated list of Euclidean distances between each binary sequence and the target sequence and ascertain in their mind which distance is smallest.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 17: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
determining the output of the neural network from the plurality of candidate outputs comprises: determining a weight vector corresponding to the binary sequence from the plurality of weight vectors; (Mental process: Determining a weight vector corresponding to a binary sequence is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a generated list of weight vectors and their corresponding binary sequences and ascertain which weight vector corresponds to a given binary sequence using the list as a key.)
selecting a candidate output associated with the weight vector from the plurality of candidate outputs as the output of the neural network (Mental process: Selecting a candidate output is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at a list of candidate outputs and their associated weight vectors and, given the target weight vector, ascertain which output is associated with that weight vector using the list as a key.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 18: 
Step 2a Prong 1: See the rejection of claim 10 above. The same rationale applies to this dependent claim.
Step 2a Prong 2: This judicial exception is not integrated into practical application
the neural network is a deep neural network deployed in an Internet-of-things device (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the neural network is a deep neural network deployed in an Internet-of-things device (mere instructions to apply the exception using generic computer component)

Regarding claim 19: 
Step 1: Independent claim 19 recites a computer program product and therefore falls under one of the four statutory categories of patent-eligible subject matter.
Step 2a Prong 1: 
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences; (Mental process: Determining a binary sequence most similar to another is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at list of binary sequences and judge in their mind which one most closely matches a target binary sequence)
determining the output of the neural network from the plurality of candidate outputs based on the binary sequence. (Mental process: Determining an output is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “neural network”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at several sequences with the goal of finding the most similar sequences and make that determination in their mind.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
tangibly stored in a non-transitory computer storage medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed by a device, cause the device to execute a method for determining an output of a neural network, the method comprising: (mere instructions to apply the exception using generic computer component)
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector; (Receiving or transmitting data over a network – insignificant extra solution activity)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
tangibly stored in a non-transitory computer storage medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed by a device, cause the device to execute a method for determining an output of a neural network, the method comprising: (mere instructions to apply the exception using generic computer component)
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector; (Receiving or transmitting data over a network, e.g., using the Internet to gather data – Berkheimer evidence from MPEP)
Regarding claim 20: 
Step 2a Prong 1: See the rejection of claim 19 above. The same rationale applies to this dependent claim.
the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises: (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting vectors into binary sequences is done using a mathematical calculation)
normalizing the first weight vector comprising a first number of weight values; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, normalizing a weight vector comprises of a mathematical calculation)
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number; (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, generating a projection vector is a mathematical calculation)
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number. (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea. Here, converting projection values into binary numbers is a mathematical calculation)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panyapanuwat, et. al. (“Unsupervised Learning Hash for Content-Based Audio Retrieval Using Deep Neural Networks”, 2019 11th International Conference on Knowledge and Smart Technology (KST), 2019, pp. 99-104, doi: 10.1109/KST.2019.8687711.; hereinafter “Panyapanuwat”)
Regarding claim 1, Panyapanuwat teaches a method for determining an output of a neural network, comprising:
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Panyapanuwat, pg. 100, sec. II(A); pg. 100, sec. II(D); pg. 100 at fig 1; pg. 101 at fig. 2; and pg. 102 at pseudocode of algorithm. “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    y
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” “The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information space is preserved”.  Examiner notes that Figure 1 illustrates input and output layers and the association of weight vectors within the neural network; Examiner additionally notes Figure 2 illustrates a deep neural network with one input layer, one output layer and 3 hidden layers from which feature vectors are extracted (i.e. outputted); Examiner additionally notes that the pseudocode for the algorithm shows the sequence matching of probable candidates. Examiner additionally notes that Panyapanuwat uses “features” to refer to feature vectors as illustrated in Fig. 2 where “features” refers to vectors between (t1, f1) and (t2, f2), for example).  
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence (Panyapanuwat, pg. 100, sec. (II)(A) and pg. 101, fig. 2; “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on. However, using a different                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                              will give different properties of the hash functions. Learning-based hashing methods intend to search K-hash functions                                 
                                    H
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             to map a simple point                                 
                                    x
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             into a K-bit binary code                                 
                                    Y
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            (
                                            x
                                            )
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                            (
                                            x
                                            )
                                        
                                    
                                
                            ”; Examiner notes that figure 2 shows the hash function and 16-bit binary output of feature vectors for both the query “i.e. target” item and the database of items). 
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences (Panyapanuwat, pg. 101, fig. 2: Examiner notes that figure show the method of matching a query (i.e. target) 16-bit binary sequences to a database (i.e. plurality) of 16-bit binary sequences) to find a match such that the broadest reasonable interpretation of “most similar” includes an exactly matching sequence). 
determining the output of the neural network from the plurality of candidate outputs based on the binary sequence (Panyapanuwat, pg. 102 fig. 2 and pseudocode of unsupervised learning hash method: Examiner notes that the pseudocode shows the output of the method in Panyapanuwat as sequence matching against a collection of items and determining the output by comparing binary sequences). 

Regarding claim 8, Panyapanuwat teaches a method of claim 1 above. Panyapanuwat further teaches: 
determining a weight vector corresponding to the binary sequence from the plurality of weight vectors (Panyapanuwat, pg. 100, sec. II(A); pg. 100, sec. II(D); pg. 100 at fig 1; pg. 101 at fig. 2; and pg. 102 at pseudocode of algorithm. “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    y
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” “The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information space is preserved”.  Examiner notes that “the binary sequence” is vague as previous references to “binary sequence” includes “each binary sequence” and “the target binary sequence” such that “the binary sequence” is undeterminable. For examination purposes only, examiner interprets “the binary sequence” as one of the each binary sequences referenced above. Examiner additionally notes that the broadest reasonable interpretation of “corresponding” means “connected with” such that the compact binary sequence corresponds to the weight vector).
selecting a candidate output associated with the weight vector from the plurality of candidate outputs as the output of the neural network (Panyapanuwat, pg. 100, sec. II(A); pg. 101, sec. III(B): “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” “where                                 
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                     
                                    =
                                     
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                     
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            [
                                            1
                                            ]
                                        
                                        
                                            1
                                            ×
                                            n
                                        
                                    
                                    )
                                
                             is the output values of the ith layer                                 
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                     
                                    =
                                     
                                    X
                                    .
                                
                            ” Examiner notes that the broadest reasonable interpretation of “associated with” means connected with something else, such as here where the output is associated with a weight vector w). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panyapanuwat in view of Salimans, et. al. (“Weight Normalization: A Simple Reparameterization to Accelerate Training of Deep Neural Networks”, 4 Jun 2016, arXiv:1602.07868v3; hereinafter “Salimans”)
Regarding claim 2, Panyapanuwat teaches the method of claim 1 above. Panyapanuwat further teaches: 
the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” Examiner notes that where w is a weight vector, a plurality of weight vectors is contemplated by Panyapanuwat for use as a projection matrix).
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number (Panyapanuwat, pg. 100, algorithm (1). Examiner notes that “the second number of projection values” lacks antecedent precedent and for purposes of examination only shall be interpreted as “a second number of projection values equal to the second number of dimensions”. Examiner notes that for examination purposes only “the first number” is being interpreted as “the first number of weight values”. Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values). 
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number (Panyapanuwat, pg. 100, algorithm (1). Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values).
Panyapanuwat does not explicitly disclose:
normalizing the first weight vector comprising a first number of weight values 
However, Salimans teaches:
normalizing the first weight vector comprising a first number of weight values (Salimans, pg. 2, sec. 1  and sec. 2: “we propose a simple but general method, called weight normalization, for improving the optimizability of the weights of neural network models” “We consider standard artificial neural networks where the computation of each neuron consists in taking a weighted sum of input features, followed by an elementwise nonlinearity… where w is a k-dimensional weight vector, b is a scalar bias term, x is a k-dimensional vector of input features, φ(.)”; examiner notes that the broadest reasonable interpretation of a “first number” means any number and where “weight values” includes any value relating to a weight such as the vector, bias term, and input features).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Salimans into Panyapanuwat. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Salimans teaches weight normalization to improve the conditioning of the optimization problem. One of ordinary skill would have been motivated to combine the teachings of Salimans into Panyapanuwat in order to improve the optimizability of the weights of neural network models (pg. 2, 2nd paragraph). 

Regarding claim 3, Panyapanuwat and Salimans teaches the method of claim 2 above. Panyapanuwat further teaches: 
generating the first projection vector by multiplying a projection matrix by the normalized first weight vector, the projection matrix being used for projecting a vector having the first number of dimensions into the space (Panyapanuwat, pg. 100 sec. A: “ Let                                 
                                    X
                                     
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            .
                                            .
                                            .
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the training set                                 
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                            is the ith sample in                                  
                                    X
                                
                            . The Kth bit                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                            k
                                        
                                    
                                
                             of                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             can be computed as follows:                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                            k
                                        
                                    
                                     
                                    =
                                     
                                    
                                        
                                            h
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    )
                                     
                                    =
                                    s
                                    g
                                    n
                                     
                                    (
                                    
                                        
                                            f
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            k
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    )
                                
                            . )

Regarding claim 4, Panyapanuwat and Salimans teaches a method of claim 3 above. Panyapanuwat further teaches: 
elements in the projection matrix follow a Gaussian distribution. (Panyapanuwat, pg. 100: “The other similary forms are Gaussian function, cosine similarity, and so on.”)

Regarding claim 5, Panyapanuwat and Salimans teaches a method of claim 2 above. Panyapanuwat further teaches: 
converting the projection value into a first binary number if the projection value exceeds a preset threshold (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” Examiner notes that the threshold in this case is “sign(z)” wherein the binary number can be either 1, 0, or -1 depending on such threshold)
converting the projection value into a second binary number different from the first binary number if the projection value does not exceed the preset threshold (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” Examiner notes that the threshold in this case is “sign(z)” wherein the binary number can be either 1, 0, or -1 depending on such threshold)

Claims 9-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Panyapanuwat in view of Kumar, et. al. (US 8825563 B1; hereinafter “Kumar”).

Regarding claim 9, Panyapanuwat teaches a method of claim 1 above. Panyapanuwat further teaches: 
the neural network is a deep neural network…(Panyapanuwat, pg. 101 at fig. 2: Figure 2 illustrates a deep neural network with one input layer, one output layer and 3 hidden layers from which feature vectors are extracted”)
Panyapanuwat does not explicitly disclose:
…deployed in an Internet-of-things device 
However, Kumar teaches:
…deployed in an Internet-of-things device (Kumar, cols. 18-19, lns. 65-12: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification, or any combination of one or more such back-end, middleware, or front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), e.g., the Internet.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Kumar teaches Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating hash functions. One of ordinary skill would have been motivated to combine the teachings of Kumar into Panyapanuwat in order to implement the systems and methods on various devices, apparata, and machines which allow for more flexibility and usability for different users (Kumar, col. 17-19, lns 24-55) 

Regarding claim 10, Panyapanuwat teaches an electronic device comprising:
acquiring a feature vector outputted by at least one hidden layer of a neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector; (Panyapanuwat, pg. 100, sec. II(A); pg. 100, sec. II(D); pg. 100 at fig 1; pg. 101 at fig. 2; and pg. 102 at pseudocode of algorithm. “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    y
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” “The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information space is preserved”.  Examiner notes that Figure 1 illustrates input and output layers and the association of weight vectors within the neural network; Examiner additionally notes Figure 2 illustrates a deep neural network with one input layer, one output layer and 3 hidden layers from which feature vectors are extracted (i.e. outputted); Examiner additionally notes that the pseudocode for the algorithm shows the sequence matching of probable candidates. Examiner additionally notes that Panyapanuwat uses “features” to refer to feature vectors as illustrated in Fig. 2 where “features” refers to vectors between (t1, f1) and (t2, f2), for example).  
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence; (Panyapanuwat, pg. 100, sec. (II)(A) and pg. 101, fig. 2; “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on. However, using a different                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                              will give different properties of the hash functions. Learning-based hashing methods intend to search K-hash functions                                 
                                    H
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             to map a simple point                                 
                                    x
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             into a K-bit binary code                                 
                                    Y
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            (
                                            x
                                            )
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                            (
                                            x
                                            )
                                        
                                    
                                
                            ”; Examiner notes that figure 2 shows the hash function and 16-bit binary output of feature vectors for both the query “i.e. target” item and the database of items).
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences; (Panyapanuwat, pg. 101, fig. 2: Examiner notes that figure show the method of matching a query (i.e. target) 16-bit binary sequences to a database (i.e. plurality) of 16-bit binary sequences) to find a match such that the broadest reasonable interpretation of “most similar” includes an exactly matching sequence). 
determining an output of the neural network from the plurality of candidate outputs based on the binary sequence (Panyapanuwat, pg. 102 fig. 2 and pseudocode of unsupervised learning hash method: Examiner notes that the pseudocode shows the output of the deep neural network method in Panyapanuwat as sequence matching against a collection of items and determining the output by comparing binary sequences).
Panyapanuwat does not explicitly disclose:
at least one processing unit 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the electronic device to execute actions comprising 
However, Kumar teaches:
at least one processing unit (Kumar, col. 18, lns. 13-16: “The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions by operating on input data and generating output”)
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the electronic device to execute actions comprising (Kumar, col. 18, lns. 21-29: “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for performing or executing instructions and one or more memory devices for storing instructions and data.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat as set forth above with respect to claim 9.

Regarding claim 17, Panyapanuwat and Kumar teaches a method of claim 10 above. Panyapanuwat further teaches:
determining a weight vector corresponding to the binary sequence from the plurality of weight vectors; (Panyapanuwat, pg. 100, sec. II(A); pg. 100, sec. II(D); pg. 100 at fig 1; pg. 101 at fig. 2; and pg. 102 at pseudocode of algorithm. “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    y
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” “The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information space is preserved”.  Examiner notes that “the binary sequence” is vague as previous references to “binary sequence” includes “each binary sequence” and “the target binary sequence” such that “the binary sequence” is undeterminable. For examination purposes only, examiner interprets “the binary sequence” as one of the each binary sequences referenced above. Examiner additionally notes that the broadest reasonable interpretation of “corresponding” means “connected with” such that the compact binary sequence corresponds to the weight vector).
selecting a candidate output associated with the weight vector from the plurality of candidate outputs as the output of the neural network. (Panyapanuwat, pg. 100, sec. II(A); pg. 101, sec. III(B): “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” “where                                 
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                     
                                    =
                                     
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                     
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                     
                                    +
                                     
                                    
                                        
                                            b
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            [
                                            1
                                            ]
                                        
                                        
                                            1
                                            ×
                                            n
                                        
                                    
                                    )
                                
                             is the output values of the ith layer                                 
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                     
                                    =
                                     
                                    X
                                    .
                                
                            ” Examiner notes that the broadest reasonable interpretation of “associated with” means connected with something else, such as here where the output is associated with a weight vector w). 

Regarding claim 18, Panyapanuwat and Kumar teaches a method of claim 10 above. Panyapanuwat further teaches:
the neural network is a deep neural network…(Panyapanuwat, pg. 101 at fig. 2: Figure 2 illustrates a deep neural network with one input layer, one output layer and 3 hidden layers from which feature vectors are extracted”)
Panyapanuwat does not explicitly disclose:
…deployed in an Internet-of-things device 
However, Kumar teaches:
…deployed in an Internet-of-things device (Kumar, cols. 18-19, lns. 65-12: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification, or any combination of one or more such back-end, middleware, or front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), e.g., the Internet.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat as set forth above with respect to claim 9.


Regarding claim 19, Panyapanuwat teaches a computer program product comprising:
acquiring a feature vector outputted by at least one hidden layer of the neural network and a plurality of weight vectors associated with a plurality of candidate outputs of the neural network, corresponding probabilities of the plurality of candidate outputs being determined based on the plurality of weight vectors and the feature vector (Panyapanuwat, pg. 100, sec. II(A); pg. 100, sec. II(D); pg. 100 at fig 1; pg. 101 at fig. 2; and pg. 102 at pseudocode of algorithm. “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    y
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” “The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                    =
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information space is preserved”.  Examiner notes that Figure 1 illustrates input and output layers and the association of weight vectors within the neural network; Examiner additionally notes Figure 2 illustrates a deep neural network with one input layer, one output layer and 3 hidden layers from which feature vectors are extracted (i.e. outputted); Examiner additionally notes that the pseudocode for the algorithm shows the sequence matching of probable candidates. Examiner additionally notes that Panyapanuwat uses “features” to refer to feature vectors as illustrated in Fig. 2 where “features” refers to vectors between (t1, f1) and (t2, f2), for example).  
converting the plurality of weight vectors into a plurality of binary sequences respectively, and converting the feature vector into a target binary sequence  (Panyapanuwat, pg. 100, sec. (II)(A) and pg. 101, fig. 2; “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on. However, using a different                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                              will give different properties of the hash functions. Learning-based hashing methods intend to search K-hash functions                                 
                                    H
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             to map a simple point                                 
                                    x
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             into a K-bit binary code                                 
                                    Y
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            (
                                            x
                                            )
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                            
                                            (
                                            x
                                            )
                                        
                                    
                                
                            ”; Examiner notes that figure 2 shows the hash function and 16-bit binary output of feature vectors for both the query “i.e. target” item and the database of items).
determining a binary sequence most similar to the target binary sequence from the plurality of binary sequences; (Panyapanuwat, pg. 101, fig. 2: Examiner notes that figure show the method of matching a query (i.e. target) 16-bit binary sequences to a database (i.e. plurality) of 16-bit binary sequences) to find a match such that the broadest reasonable interpretation of “most similar” includes an exactly matching sequence). 
determining an output of the neural network from the plurality of candidate outputs based on the binary sequence (Panyapanuwat, pg. 102 fig. 2 and pseudocode of unsupervised learning hash method: Examiner notes that the pseudocode shows the output of the deep neural network method in Panyapanuwat as sequence matching against a collection of items and determining the output by comparing binary sequences).
Panyapanuwat does not explicitly disclose:
tangibly stored in a non-transitory computer storage medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed by a device, cause the device to execute a method for determining an output of a neural network, the method comprising 
However, Kumar teaches:
tangibly stored in a non-transitory computer storage medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed by a device, cause the device to execute a method for determining an output of a neural network, the method comprising (Kumar, col. 18, lns. 36-50: “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a non-transitory computer storage medium for execution by, or to control the operation of, data processing apparatus... The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat as set forth above with respect to claim 9.

Claims 6, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panyapanuwat in view of Salimans and further in view of Kumar
Regarding claim 6, Panyapanuwat and Salimans teaches a method of claim 2 above. Panyapanuwat further teaches: 
generating a second projection vector by projecting the normalized feature vector into the space, the second projection vector comprising the second number of projection values; (Panyapanuwat, pg. 100, algorithm (1). Examiner notes that “the second number of projection values” lacks antecedent precedent and for purposes of examination only shall be interpreted as “a second number of projection values equal to the second number of dimensions”. Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x).
generating the target binary sequence by converting each projection value in the second projection vector into a binary number (Panyapanuwat, pg. 100, sec II(D): “where the data sample                                  
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             and weight parameters                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            are used as input, the                                 
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    ∙
                                    )
                                
                             can produce the projection result                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            . The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                     
                                    =
                                     
                                    {
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    .
                                    .
                                    .
                                    ,
                                    
                                        
                                            w
                                        
                                        
                                            m
                                        
                                    
                                    }
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information from the input space is preserved.” Examiner notes that projection vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             may refer to first, second third, or any ith  vector.)
Neither Panyapanuwat nor Salimans explicitly discloses:
normalizing the feature vector comprising the first number of feature values
However, Kumar teaches:
normalizing the feature vector comprising the first number of feature values; (Kumar, col. 7, lns 38-44: “X is a vector of features for the item being hashed…for simplicity, if the features of the items for which hash values are being calculated are normalized to have a zero mean, the hash function can be rewritten”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat, as modified. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Salimans teaches weight normalization to improve the conditioning of the optimization problem; Kumar teaches Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating hash functions. One of ordinary skill would have been motivated to combine the teachings of Kumar into Panyapanuwat, as modified, in order to improve the optimizability of the weights of neural network models (pg. 2, 2nd paragraph). 

Regarding claim 11, Panyapanuwat, and Kumar teaches a method of claim 10 above. Panyapanuwat further teaches:
the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” Examiner notes that where w is a weight vector, and the plurality of weight vectors form the matrix  as taught by Panyapanuwat).
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number; (Panyapanuwat, pg. 100, algorithm (1). Examiner notes that “the second number of projection values” lacks antecedent precedent and for purposes of examination only shall be interpreted as “a second number of projection values equal to the second number of dimensions”. Examiner notes that for examination purposes only “the first number” is being interpreted as “the first number of weight values”. Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values).
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number(Panyapanuwat, pg. 100, algorithm (1). Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values).
Neither Panyapanuwat nor Kumar explicitly discloses:
normalizing the first weight vector comprising a first number of weight values
However, Salimans teaches:
normalizing the first weight vector comprising a first number of weight values; (Salimans, pg. 2, sec. 1  and sec. 2: “we propose a simple but general method, called weight normalization, for improving the optimizability of the weights of neural network models” “We consider standard artificial neural networks where the computation of each neuron consists in taking a weighted sum of input features, followed by an elementwise nonlinearity… where w is a k-dimensional weight vector, b is a scalar bias term, x is a k-dimensional vector of input features, φ(.)”; examiner notes that the broadest reasonable interpretation of a “first number” means any number and where “weight values” includes any value relating to a weight such as the vector, bias term, and input features).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Salimans into Panyapanuwat, as modified. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Salimans teaches weight normalization to improve the conditioning of the optimization problem; Kumar teaches Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating hash functions. One of ordinary skill would have been motivated to combine the teachings of Salimans into Panyapanuwat, as modified, in order to improve the optimizability of the weights of neural network models (pg. 2, 2nd paragraph).  

Regarding claim 12, Panyapanuwat, Kumar, and Salimans teaches a method of claim 11 above. Panyapanuwat further teaches:
generating the first projection vector by multiplying a projection matrix by the normalized first weight vector, the projection matrix being used for projecting a vector having the first number of dimensions into the space (Panyapanuwat, pg. 100 sec. A: “ Let                                 
                                    X
                                     
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            .
                                            .
                                            .
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the training set                                 
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                            is the ith sample in                                  
                                    X
                                
                            . The Kth bit                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                            k
                                        
                                    
                                
                             of                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             can be computed as follows:                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                            k
                                        
                                    
                                     
                                    =
                                     
                                    
                                        
                                            h
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    )
                                     
                                    =
                                    s
                                    g
                                    n
                                     
                                    (
                                    
                                        
                                            f
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            k
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    )
                                
                            . )

Regarding claim 13, Panyapanuwat, Kumar, and Salimans teaches a method of claim 12 above. Panyapanuwat further teaches:
elements in the projection matrix follow a Gaussian distribution (Panyapanuwat, pg. 100: “The other similary forms are Gaussian function, cosine similarity, and so on.”)

Regarding claim 14, Panyapanuwat, Kumar, and Salimans teaches a method of claim 11 above. Panyapanuwat further teaches:
converting the projection value into a first binary number if the projection value exceeds a preset threshold; (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” Examiner notes that the threshold in this case is “sign(z)” wherein the binary number can be either 1, 0, or -1 depending on such threshold)
converting the projection value into a second binary number different from the first binary number if the projection value does not exceed the preset threshold (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on.” Examiner notes that the threshold in this case is “sign(z)” wherein the binary number can be either 1, 0, or -1 depending on such threshold)

Regarding claim 15, Panyapanuwat, Kumar, and Salimans teaches a method of claim 11 above. Panyapanuwat further teaches:
generating a second projection vector by projecting the normalized feature vector into the space, the second projection vector comprising the second number of projection values; (Panyapanuwat, pg. 100, algorithm (1). Examiner notes that “the second number of projection values” lacks antecedent precedent and for purposes of examination only shall be interpreted as “a second number of projection values equal to the second number of dimensions”. Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x).
generating the target binary sequence by converting each projection value in the second projection vector into a binary number (Panyapanuwat, pg. 100, sec II(D): “where the data sample                                  
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             and weight parameters                                 
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            are used as input, the                                 
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    ∙
                                    )
                                
                             can produce the projection result                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            . The learning algorithm aims to learn a set of nonlinear projection parameters                                 
                                    W
                                     
                                    =
                                     
                                    {
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    .
                                    .
                                    .
                                    ,
                                    
                                        
                                            w
                                        
                                        
                                            m
                                        
                                    
                                    }
                                
                             that map the input vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             into compact binary vector                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                             whereas the information from the input space is preserved.” Examiner notes that projection vector                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             may refer to first, second third, or any ith  vector.)
Panyapanuwat does not explicitly disclose:
normalizing the feature vector comprising the first number of feature values;
However, Kumar teaches:
normalizing the feature vector comprising the first number of feature values; (Kumar, col. 7, lns 38-44: “X is a vector of features for the item being hashed…for simplicity, if the features of the items for which hash values are being calculated are normalized to have a zero mean, the hash function can be rewritten”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kumar into Panyapanuwat, as modified, as set forth above with respect to claim 6.

Regarding claim 20, Panyapanuwat and Kumar teaches claim 19 above comprising:
the plurality of weight vectors comprises a first weight vector, and converting the plurality of weight vectors into the plurality of binary sequences respectively comprises (Panyapanuwat, pg. 100, sec. II(A); “The simple hash function or the linear hash function can be defined as:                                 
                                    y
                                    =
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    g
                                    n
                                    (
                                    f
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            t
                                        
                                    
                                    x
                                    +
                                    b
                                    )
                                    )
                                
                             where                                 
                                    w
                                    ∈
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                             is the weight vector,                                 
                                    b
                                
                             is the bias,                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    1
                                
                             if                                 
                                    z
                                     
                                    ≥
                                    0
                                
                             and                                 
                                    s
                                    g
                                    n
                                    
                                        
                                            z
                                        
                                    
                                    =
                                    0
                                
                             or -1, otherwise and                                 
                                    f
                                    (
                                    ∙
                                    )
                                
                             is a predefined function which can be possibly nonlinear function, neural networks, and so on…let                                 
                                    W
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            …
                                            ,
                                            
                                                
                                                    w
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                     
                                    ∈
                                     
                                    
                                        
                                            R
                                        
                                        
                                            d
                                            ×
                                            k
                                        
                                    
                                
                             be the projection matrix.” Examiner notes that where w is a weight vector, and the plurality of weight vectors form the matrix  as taught by Panyapanuwat).
generating, by projecting the normalized first weight vector into a space having a second number of dimensions, a first projection vector comprising the second number of projection values, the second number being less than the first number; (Panyapanuwat, pg. 100, algorithm (1). Examiner notes that “the second number of projection values” lacks antecedent precedent and for purposes of examination only shall be interpreted as “a second number of projection values equal to the second number of dimensions”. Examiner notes that for examination purposes only “the first number” is being interpreted as “the first number of weight values”. Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values).
generating a first binary sequence corresponding to the first weight vector by converting each projection value in the first projection vector into a binary number(Panyapanuwat, pg. 100, algorithm (1). Examiner notes algorithm 1 shows weight vector w at time t being multiplied by input vector x which would result in a single projection value that is less than the multiple weight values).
Neither Panyapanuwat nor Kumar explicitly discloses:
normalizing the first weight vector comprising a first number of weight values
However, Salimans teaches:
normalizing the first weight vector comprising a first number of weight values; (Salimans, pg. 2, sec. 1  and sec. 2: “we propose a simple but general method, called weight normalization, for improving the optimizability of the weights of neural network models” “We consider standard artificial neural networks where the computation of each neuron consists in taking a weighted sum of input features, followed by an elementwise nonlinearity… where w is a k-dimensional weight vector, b is a scalar bias term, x is a k-dimensional vector of input features, φ(.)”; examiner notes that the broadest reasonable interpretation of a “first number” means any number and where “weight values” includes any value relating to a weight such as the vector, bias term, and input features).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Salimans into Panyapanuwat, as modified, as set forth above with respect to claim 11. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panyapanuwat in view of Salimans and further in view of Lin, et. al. (“Deep Learning of Binary Hash Codes for Fast Image Retrieval”, 2015 IEEE Conference on Computer Vision and Pattern Recognition Workshops (CVPRW), 2015, pp. 27-35, doi: 10.1109/CVPRW.2015.7301269; hereinafter “Lin”)


Regarding claim 7, Panyapanuwat and Salimans teaches a method of claim 1 above. Panyapanuwat further teaches: 
determining a Euclidean distance from each binary sequence among the plurality of binary sequences to the target binary sequence (Panyapanuwat, pg. 100, sec II(B): “In the input space, the distance                                 
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                             between item                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                             could be the Euclidean distance.” Examiner notes that item                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             is a compact binary code as specified in the immediately preceding section).
Neither Panyapanuwat nor Salimans not explicitly discloses: 
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences 
However, Lin teaches:
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences (Lin, pg. 30, sec. 3: “The smaller the Euclidean distance is, the higher level the similarity of the two images is.” Examiner notes that “the binary sequence” is vague as previous references to “binary sequence” includes “each binary sequence” and “the target binary sequence” such that “the binary sequence” is undeterminable. For examination purposes only, examiner interprets “the binary sequence” as one of the each binary sequences referenced above). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lin into Panyapanuwat, as modified. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Salimans teaches weight normalization to improve the conditioning of the optimization problem; Lin teaches a deep learning framework to generate binary hash codes for fast image retrieval. One of ordinary skill would have been motivated to combine the teachings of Lin into Panyapanuwat, as modified, in order to determine distance for similarity comparison in order to automatically identify most similar images (Lin, pg. 30, sec. 3)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panyapanuwat in view of Kumar and further in view of Lin. 
Regarding claim 16, Panyapanuwat and Kumar teaches a method of claim 10 above. Panyapanuwat further teaches:
determining a Euclidean distance from each binary sequence among the plurality of binary sequences to the target binary sequence; (Panyapanuwat, pg. 100, sec II(B): “In the input space, the distance                                 
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                             between item                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                             could be the Euclidean distance.” Examiner notes that item                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             is a compact binary code as specified in the immediately preceding section).
Neither Panyapanuwat nor Kumar explicitly discloses:
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences.
However, Lin teaches:
determining the binary sequence having the smallest Euclidean distance from the target binary sequence from the plurality of binary sequences (Lin, pg. 30, sec. 3: “The smaller the Euclidean distance is, the higher level the similarity of the two images is.” Examiner notes that “the binary sequence” is vague as previous references to “binary sequence” includes “each binary sequence” and “the target binary sequence” such that “the binary sequence” is undeterminable. For examination purposes only, examiner interprets “the binary sequence” as one of the each binary sequences referenced above).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lin into Panyapanuwat, as modified. Panyapanuwat teaches unsupervised learning hash method for audio retrieval using a deep neural network and compact binary codes; Kumar teaches Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating hash functions; Lin teaches a deep learning framework to generate binary hash codes for fast image retrieval. One of ordinary skill would have been motivated to combine the teachings of Lin into Panyapanuwat, as modified, in order to determine distance for similarity comparison in order to automatically identify most similar images (Lin, pg. 30, sec. 3)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhandry, et. al. (US 2021/0319310 A1) teaches determining a real prediction value for the target sequence based on a product of the binary prediction value for each binary sequence and the corresponding multiplier value
Chen, et. al. (US 2010/0179855 A1) teaches large-scale behavioral targeting for advertising over a network and updating weights of the behavioral targeting model by scanning iteratively the feature vectors using a multiplicative recurrence
Ravi, et. al. (US 2020/0042596 A1) teaches Self-Governing Neural Networks (SGNNs) and Projection Sequence Networks (ProSeqoNets)
Kalchbrenner, et. al. (“Recurrent Convolutional Neural Networks for Discourse Compositionality”, 15 Jun 2013, arXiv:1306.3584v1) teaches a sentence model and a discourse model corresponding to the two levels of compositionality for improved dialogue classification. 
Kamiya, et. al. (“Binary-decomposed DCNN for accelerating computation and compressing model without retraining”, 14 Sep 2017, arXiv:1709.04731v1) teaches replacing real-valued inner-product computations with binary innerproduct computations in existing network models to accelerate computation of inference and decrease model size without the need for retraining
Hatami, et. al. (“Improving Results and Performance of Collaborative Filtering-based Recommender Systems using Cuckoo Optimization Algorithm”, Feb 2014, International Journal of Computer Applications (0975 – 8887) Volume 88 – No.16) teaches an improvement on collaborative filtering-based recommender systems
Rastegari, et. al. (“NXOR-Net: ImageNet Classification using Binary Convolutional Neural Networks”, 2 Aug 2016, arXiv:1603.05279v4) teaches Binary-Weight-Networks and XNOR-Networks

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571)272-3406. The examiner can normally be reached Monday - Thursday, 10:00am - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STN/Examiner, Art Unit 2123            

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123